Case 2:19-cv-12386-GCS-APP ECF No. 19 filed 04/15/20     PageID.225   Page 1 of 6




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

SHAREE GARRY,

                 Plaintiff,
                                               CASE NO. 19-CV-12386
v.
                                               HON. GEORGE CARAM STEEH
CREDIT ACCEPTANCE
CORPORATION, et al.,

                 Defendants.
                                     /

     ORDER DENYING DEFENDANT CREDIT ACCEPTANCE
 CORPORATION’S MOTION TO COMPEL ARBITRATION (ECF No. 10)

      Plaintiff Sharee Garry has brought this action against Defendant

Credit Acceptance Corporation (“Credit Acceptance” or “Defendant”), and

others, for alleged violation of the Fair Credit Reporting Act (“FCRA”) and

related state law claims. Now before the court is Defendant Credit

Acceptance’s motion to compel arbitration. For the reasons set forth

below, the motion shall be denied.

                              I. Factual Background


      On September 27, 2016, Plaintiff signed a retail installment contract

(“Contract”) with the dealership for the purchase of a used Lincoln MKT,

which included a mandatory arbitration clause. The dealership assigned


                                         -1-
Case 2:19-cv-12386-GCS-APP ECF No. 19 filed 04/15/20     PageID.226    Page 2 of 6




the Contract to Credit Acceptance. In connection with this purchase, Credit

Acceptance alleges that at the time of purchase Plaintiff provided the

dealership with the following items for which copies have been presented to

the court: (1) her driver’s license, (ECF No.10, PageID.108), (2) current

paychecks from her employer (dated four days before she allegedly

assigned the agreement) id. at PageID.119-20, and (3) a current monthly

statement from her credit union dated August 31, 2016. Id. at PageID.121-

26. Plaintiff, on the other hand, claims she was the victim of identity fraud

and never made the purchase herself. Specifically, in her declaration

attached to her response brief she states:

      I believe that the car involved in this transaction was
      procured fraudulently by an acquaintance of mine by the
      name of Damon Skelton who had prepared my taxes and
      had access to my financial records and personal
      identification information.

(ECF No. 16-2, PageID.204). In addition to the affidavit attached to her

response brief, Plaintiff also relies on (1) an Identity Theft Affidavit dated

March 31, 2018 (ECF No. 16-3, PageID.206-210), (2) a police report of

identity theft dated March 31, 2018 (ECF No. 16-4, PageID.211-12), and

(3) employment time sheets allegedly showing that she was at work in

Tennessee on the day she is alleged to have signed the agreement. (ECF

No. 16-5, PageID.213).

                                      -2-
Case 2:19-cv-12386-GCS-APP ECF No. 19 filed 04/15/20   PageID.227   Page 3 of 6




                            II. Standard of Law

      Under the Federal Arbitration Act, 9 U.S.C. § 2, (“FAA”), a written

agreement to arbitrate disputes which arises out of a contract involving

transactions in interstate commerce “shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” See Stout v. J.D. Byrider, 228 F.3d 709, 714

(6th Cir. 2000). “When asked by a party to compel arbitration under a

contract, a federal court must determine whether the parties agreed to

arbitrate the dispute at issue.” Id. The court must determine claims

relating to fraud in the making of the arbitration. Id. The FAA “does not

require parties to arbitrate when they have not agreed to do so.” EEOC v.

Waffle House, Inc., 534 U.S. 279, 294 (2002). The presumption in favor of

arbitration “does not apply in resolving doubts respecting whether the

parties have reached an agreement respecting what they will arbitrate.”

Hendrick v. Brown & Root, Inc., 50 F. Supp. 2d 527, 533 (E.D. Va. 1999)

(citations omitted).

      Where there is a genuine issue of material fact as to the existence of

an arbitration agreement, the court must proceed to trial to resolve the

issue. Great Earth Cos., Inc. v. Simons, 288 F.3d 878, 889 (6th Cir. 2002)

(citing 9 U.S.C. § 4). Courts have routinely rejected attempts to bind


                                     -3-
Case 2:19-cv-12386-GCS-APP ECF No. 19 filed 04/15/20      PageID.228   Page 4 of 6




victims of identity theft to agreements unknowingly entered in their names.

See Fazio v. Lehman Bros., 340 F.3d 386, 397 (6th Cir. 2003) (“It is firmly

established that an arbitration clause obtained by forgery is not valid”);

Cornock v. Trans Union LLC, 638 F. Supp. 2d 158, 162 (D.N.H. 2009)

(rejecting Bank of America’s motion to compel arbitration since it would

unfairly “allow any credit card company to force victims of identity theft into

arbitration, simply because that person’s name is on the account.”) (internal

quotations and citation omitted).

                               III. Analysis

      In opposition to Credit Acceptance’s motion to compel, Plaintiff relies

on (1) her affidavit in response to Defendant’s motion to compel arbitration,

(2) her March 31, 2018 police report of identity theft, (3) her March 31,

2018 Identity Theft Affidavit, and (4) her employment time records

purporting to demonstrate she was at work at the time she allegedly

entered the purchase agreement. In its Reply, Credit Acceptance responds

that Plaintiff’s proofs cannot be believed because (1) it is unrealistic to

believe that Skelton had her paystubs dated just days before the purchase,

(2) she delayed in filing her police report and Identity Theft Affidavit until

five months after she learned about the purchase of the Lincoln MKT as

alleged in the Complaint (ECF No. 1, PageID.5), and (3) her Declaration in


                                       -4-
Case 2:19-cv-12386-GCS-APP ECF No. 19 filed 04/15/20        PageID.229    Page 5 of 6




support of her Response as to when she learned of the alleged identity

theft (when Credit Acceptance tried to collect outstanding balance) (ECF

No. 16-2, PageID.204) contradicts the date alleged in her Complaint (when

she tried to refinance two car loans in October, 2017). (ECF No. 1,

PageID.5). Indeed, Credit Acceptance may make these arguments

attacking Plaintiff’s credibility at the trial of the issue of whether Plaintiff

agreed to arbitration, but these arguments are insufficient for the court to

find no genuine issue of material fact on this issue at this juncture.

                                 IV. Conclusion

      For the reasons set forth above, Credit Acceptance’s motion to

compel arbitration shall be DENIED. A trial date shall be established

forthwith to determine if Plaintiff executed the arbitration agreement or

whether she was the victim of identity fraud. The court requests that the

parties notify the court in writing within 10 business days whether they

consent to have Magistrate Judge Patti, the assigned magistrate judge in

this matter, preside over the jury trial of the issue of whether an

enforceable arbitration agreement exists.

      IT IS SO ORDERED.

      Dated: April 15, 2020            s/George Caram Steeh
                                       GEORGE CARAM STEEH
                                       UNITED STATES DISTRICT JUDGE


                                        -5-
Case 2:19-cv-12386-GCS-APP ECF No. 19 filed 04/15/20               PageID.230   Page 6 of 6




                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                      April 15, 2020, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -6-
